Case 1:18-cv-00416-CG-N Document 26-1 Filed 03/26/19 Page 1 of 8




                                                                   Exhibit A
Case 1:18-cv-00416-CG-N Document 26-1 Filed 03/26/19 Page 2 of 8
Case 1:18-cv-00416-CG-N Document 26-1 Filed 03/26/19 Page 3 of 8
Case 1:18-cv-00416-CG-N Document 26-1 Filed 03/26/19 Page 4 of 8




                                                birthdate redacted
Case 1:18-cv-00416-CG-N Document 26-1 Filed 03/26/19 Page 5 of 8
Case 1:18-cv-00416-CG-N Document 26-1 Filed 03/26/19 Page 6 of 8
 Case 1:18-cv-00416-CG-N Document 26-1 Filed 03/26/19 Page 7 of 8




Address/phone
redacted
Case 1:18-cv-00416-CG-N Document 26-1 Filed 03/26/19 Page 8 of 8
